Exhibit 10.45

 

AMENDMENT NO. 2 TO

COMMON STOCK PURCHASE AGREEMENT

 

This Amendment No. 2 (the “Amendment”) is entered into this 2nd day of May 2011
(“Amendment Effective Date”) by and between Azimuth Opportunity Ltd., an
international business company incorporated under the laws of the British Virgin
Islands (the “Investor”), and Affymax, Inc., a corporation organized and
existing under the laws of the State of Delaware (the “Company”) and amends that
certain Common Stock Purchase Agreement (the “Agreement”) between the Investor
and the Company dated as of September 25, 2009, as amended. Capitalized terms
used but not defined herein shall have the meanings ascribed to such terms in
the Agreement.

 

RECITALS

 

WHEREAS, Section 4.18(i) of the Agreement provides that the Registration
Statement was declared effective by order of the Commission on May 2, 2008, the
definition of “Base Prospectus” in the Agreement refers to the Company’s
prospectus, dated September 25, 2009, and the definition of “Registration
Statement” refers to the registration statement on Form S-3, Commission File
Number 333-149772 (the “2008 Registration Statement”);

 

WHEREAS, the Company has sold an aggregate of $5,000,000.00 of Shares under the
Agreement, and may, pursuant to the terms of the Agreement, sell to Investor up
to an aggregate of an additional $55,000,000 of Shares under the Agreement;

 

WHEREAS, the 2008 Registration Statement will expire on May 2, 2011 in
accordance with the rules and regulations of the Securities and Exchange
Commission (the “Commission”);

 

WHEREAS, on October 2, 2009, the Company filed a universal shelf registration
statement on Form S-3, Commission File Number 333-162275, to register the offer
and sale of shares of Common Stock of the Company, which registration statement
was declared effective by order of the Commission on October 22, 2009 (the “2009
Registration Statement”), and on March 4, 2010, the Company filed a universal
shelf registration statement on Form S-3, Commission File Number 333-165220, to
register the offer and sale of shares of Common Stock of the Company, which
registration statement was declared effective by order of the Commission on
April 22, 2010 (the “2010 Registration Statement”);

 

WHEREAS, the Company and the Investor desire to utilize the 2009 Registration
Statement and the 2010 Registration Statement, in connection with any offer and
sale of any additional shares of Common Stock under the Agreement, in lieu of
the 2008 Registration Statement;

 

WHEREAS, the Agreement remains in full force and effect;

 

WHEREAS, Section 9.3 of the Agreement provides that the Agreement may be amended
by a written instrument signed by the Company and the Investor; and

 

--------------------------------------------------------------------------------


 

WHEREAS, the Company and the Investor now desire to amend the Agreement as set
forth herein.

 

AGREEMENT

 

NOW THEREFORE, the parties hereto, for good and valuable consideration, the
receipt of which is hereby acknowledged, hereby agree as follows:

 

1.             Amendment of Section 4.18(i). Effective as of the Amendment
Effective Date, Section 4.18(i) of the Agreement shall be amended and restated
in its entirety to read as follows:

 

“(i) The Company has prepared and filed with the Commission in accordance with
the provisions of the Securities Act the Registration Statements, including base
prospectuses relating to the Shares.  The 2009 Registration Statement was
declared effective by order of the Commission on October 22, 2009.  The 2010
Registration Statement was declared effective by order of the Commission on
April 4, 2010.  As of the date hereof, no stop order suspending the
effectiveness of any of the Registration Statements has been issued by the
Commission or is continuing in effect under the Securities Act and no
proceedings therefor are pending before or, to the Company’s knowledge,
threatened by the Commission.  No order preventing or suspending the use of the
Prospectus or any Permitted Free Writing Prospectus has been issued by the
Commission.”

 

2.             Amendment of “Base Prospectus” Definition. Effective as of the
Amendment Effective Date, the definition of “Base Prospectus” in Section (c) of
Annex A to the Agreement shall be amended and restated in its entirety to read
as follows:

 

“(c) “Base Prospectuses” shall mean the 2009 Base Prospectus and the 2010 Base
Prospectus. “2009 Base Prospectus” shall mean the Company’s prospectus, dated
October 2, 2009, a preliminary form of which is included in the 2009
Registration Statement, including the documents incorporated by reference
therein. “2010 Base Prospectus” shall mean the Company’s prospectus, dated
March 4, 2010, a preliminary form of which is included in the 2010 Registration
Statement, including the documents incorporated by reference therein.”

 

3.             Amendment of “Registration Statement” Definition. Effective as of
the Amendment Effective Date, the definition of “Registration Statement” in
Section (ccc) of Annex A to the Agreement shall be amended and restated in its
entirety to read as follows:

 

“(ccc) “Registration Statements” shall mean the 2009 Registration Statement and
the 2010 Registration Statement. “2009 Registration Statement” shall mean the
Company’s registration statement on Form S-3, Commission File Number 333-162275,
filed by the Company with the Commission under the Securities Act, as such 2009
Registration Statement may be amended and supplemented from time to time,
including the documents incorporated by reference therein and the information
deemed to be a part thereof at the time of

 

--------------------------------------------------------------------------------


 

effectiveness pursuant to Rule 430A or Rule 430B under the Securities Act. “2010
Registration Statement” shall mean the Company’s registration statement on
Form S-3, Commission File Number 333-165220, filed by the Company with the
Commission under the Securities Act, as such 2010 Registration Statement may be
amended and supplemented from time to time, including the documents incorporated
by reference therein and the information deemed to be a part thereof at the time
of effectiveness pursuant to Rule 430A or Rule 430B under the Securities Act.”

 

4.             Amendment of references. Where applicable, references to Base
Prospectus in the Agreement shall, as of the Amendment Effective Date, refer to
the Base Prospectuses and references to Registration Statement in the Agreement
shall, as of the Amendment Effective Date, refer to the Registration Statements.

 

4.             No other amendment.  Except as expressly set forth above, the
remaining terms and conditions of the Agreement shall remain in full force and
effect.

 

5.             Governing law. This Amendment shall be governed by and construed
in accordance with the internal procedure and substantive laws of the State of
Delaware, without giving effect to the choice of law provisions of such state.

 

6.             Counterparts. This Amendment may be executed in counterparts, all
of which taken together shall constitute one and the same original and binding
instrument and shall become effective when all counterparts have been signed by
each party and delivered to the other parties hereto, it being understood that
all parties hereto need not sign the same counterpart.

 

[SIGNATURE PAGE FOLLOWS]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed by their respective authorized officer as of the date first above
written.

 

 

AFFYMAX, INC.:

 

 

 

 

By:

/s/ Herb Cross

 

 

Name: Herb Cross

 

 

Title: Chief Financial Officer

 

 

 

 

AZIMUTH OPPORTUNITY LTD.:

 

 

 

 

By:

/s/ Peter Poole

 

 

Name: Peter Poole

 

 

Title: Director

 

--------------------------------------------------------------------------------